PER CURIAM:
On January 1, 1983, claimant was travelling on Route 3 in Monroe County, West Virginia, when her vehicle, a 1982 Aries K, struck a break in the pavement. The right front wheel was bent and the hubcap lost. Total damages amounted to $143.41. John C. Johnson, who was driving claimant’s vehicle when the incident occurred, testified that he did not see the break in the pavement prior to striking it. He did not stop the vehicle at that time, but stated that he knew “something was wrong with the right wheel.” Mr. Johnson said that he was unaware of the broken pavement, and neither he nor claimant had made a complaint to respondent concerning the defect.
The State is neither an insurer nor a guarantor of the safety of persons traveling on its highways. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damage caused by a defect of this sort, it must have had either actual or constructive notice of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1977). As the claimant did not meet this burden of proof, the claim must be denied.
Claim disallowed.